Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 30 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia August 30 1822
				
				After closing my Letter yesterday Mr G. Harrison called on us and sat with us near an hour—He is a singular being and has a very energetic style of conversation thickly beset with ornaments now nearly exploded—There is however something odd in his manner—Speaking of the Post Master here—He said that he was a defaulter to a large amount and that he believed it was only for the  sake of his Wife that he was kept in Office—I observed that many persons were styled defaulters who did not deserve it; and that perhaps that was his case—Editors of News papers were not delicate on this subject—Mr. H— immediately answered—by G——d if any of them treated him so, he would “clap the grace of God upon their backs, and make them pay for it—I just give you this as a specimen—He is a very old friend of my family and contrary to custom has always remembered them with gratitude for past attentions—This case is so rare it is sufficient praise—His House and every thing about him is a miniature of elegance and comfort so happily blended, that all that is desireable is to be found within this small compass—Mrs. H—is a woman of fine mind and charming manners—beloved by her family and highly respected by every body—They are in very affluent circumstances and use their wealth like Christians, in other words by contributing largely to the comfort of those branches of their family and connections who stand in need of their assistance—They leave the City for Boston on the 12 of next Month, to place Mr. Fishers Son at Harvard as Princeton is quite out of fashion—The Sketch of Old England which I mentioned last time I wrote is I find written by Paulding—I begin to like it better—He has certainly preserved much of the quaintness of brother Jonathan in his cuts at the Old Country—This however does not appear to me to be quite the style to correct the evil we complain of in the British Reviewers; truth without any exaggeration is the best remedy on our part; and Farmer Wood’s little book will do more than all the good jokes that can be invented—besides which there is something mean in copying the errors which we so freely condemn in others; and following an example which we ought to scorn—added to which it is giving consequence to the broad falsehoods which they take such pleasure in asserting—Write what we will we cannot out do Pillet—He left us nothing to say—In the Evening Mr & Mrs. Walsh and Major and Mrs. Jackson called—The former are going to Baltimore on a visit of a few days—He was very anxious to know who it is that is writing against you in the City Gazette—I could give him no information—Mr. Forsyth is taking a leading part in Spain which seems to be in a dreadful state again—That poor miserable weak Ferdinand will hardly find the beautiful petticoat he worked for the Virgin; prove a shield sufficiently strong to shield protect him from his own people—It would indeed have wrough a Miracle if it could teach him wisdom—Who is the Duke del Infantado? is he not related to the Royal Family? What a disastrous scene does Europe display—How can all these events terminate—I am no prophet and cannot look into futurity but the prospect at present is very gloomy—The fever in the Country is very bad and Mrs Jackson told me last evening that the Physicians have pronounced it to be the Country fever of South Carolina—If so it is indeed a sore affliction, as it must proceed from some extraordinary change of our Climate; from which we can have little hope of relief—Our Rivers are so choacked by large Masses of vegetable matter; which as the waters recede are exposed to the rays of a scorching Sun; and thus send forth putrid exhalations; it would seem to me that the causes of disease might be traced to these noxious weeds; and some of the Money now expended upon Canals, which will contribute to encrease the evil, might be expended in filling up and banking the sides of these small streams, and by deepening and narrowing the Channels produce a more rapid current, which would wash away their impurities and render them salubrious—This might be a laborious experiment but what will not man’s labour produce atchieve?—Few undertakings of this kind are too great for his powers—. If our soldiers in time of peace were employed in such undertakings; the peoples money would be well spent; and mankind at large materialy benefited by their services—I think I hear you cry out how the old woman does rattle? This is touching on the great question of internal improvements; and absolutely contrary to Executive doctrines—Be it so—but that man is wisest who can give up favorite opinions for the benefit of his fellow creatures—30 The Doctor has just prescribed for me as I have again a visit from my old friend St Anthony—as mercurial preparations will not answer he is trying Salt of Tartar—This complaint is so obstinate it even puzzles him—it is my old luck—every thing he does for me seems to baffle his wishes—This you know has happened to others—and you have often laughed about it—To use the Doctors words I must be “singularly constituted”!!! So much the worse; for some of these days I suppose I shall be killed by Calomel as my poor Mother was—I am impatiently expecting the Postman every minute, having had no Letters from any quarter yesterday—My Brother is so much better that the Doctor intimates that no farther operation will be necessary: he will however decide in a day or two—He is very very much better and I hope soon to get home—
				
					
				
				
					I send a Book for George
				
			